DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.

 Response to Amendment
The Amendments filed on 2/8/2022 have been entered.  Claims 1, 5, 7-8, 11-16, 18, 21, and 26-28 are pending.  Claim 28 is new.  Claims 2-4, 6, 9-10, 17, 19-20, 22-25 are cancelled. Claims 1,5, 7-8, 11, 14-15, 18, 21, and 27 are amended and claims 12-13, 16, and 26 are as previously presented.  

Response to Arguments
Applicant's arguments filed 2/8/2022 have been fully considered.  
The previous rejection under 35 USC 112 has been withdrawn in response to the applicant’s amendments.  
Regarding the rejection under 35 USC § 103, the applicant’s arguments are persuasive and therefore the previous rejection has been withdrawn.  However, in light of the prior reference Jung (US 2016/0361515), a new grounds of rejection under 35 USC § 103 has been in response to the applicant’s amendments as discussed below.

Claim Objections
Claim 8 is objected to because of the following informalities:  the limitation “comprises an light status” should be changed to “comprises a light status”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 11-14 are is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 depends on claim 6 which has been cancelled. The examiner is going to interpret that claim 8 depends on claim 1 for purposes of examination.    Regarding claims 11-14, claim 11 depends on claim 14 and claim 14 is also dependent on claim 11 via dependency of claims 12 and 13 making the dependency a circular loop.  The examiner is going to interpret that claim 11 depends on claim 1 for purposes of examination.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Demirli (US 2019/0201267) in view of Liu (US 2021/0100366) in view of Jung (US 2016/0361515).
Regarding claim 1, Demirli teaches a sleep system, the system comprising: 
a bed device (bed 302) including platform for supporting a subject (user 308); 
(The pressure sensor 902 is used to detect respiration and heart rate see [00148]); 
a control system to receive and analyze the collected input data, wherein the control system is configured to determine one or more states of the subject based on a combinational analysis of the collected input data including a breathing rate and/or breathing depth status of the subject, a heart rate status of the subject, (Pump mother board 402/pump daughterboard 404. Pump motherboard runs behavioral analysis module which collects sensor data, analyzes it and then determine sleep states and corresponding output actions [0166] [0148-149] teaches using the breathing rate and heart rate to determine sleep state); and 
one or more output devices operable to perform output actions specified by the control system ([0133; 0170] lists various controllers which receive output instructions from the pump mother board as shown in Fig 17), wherein the output devices comprise actuators to cause movements of the platform (foundation actuators 1706 and [0057; 0098]), one or more speakers positioned to direct sound toward the subject (speaker controller 1010 and [0071; 0074; 0097]), and one or more light modification devices to modify lighting with respect to the environment surrounding the subject and/or bed device(light controller 1008 and [0067; 0075-0079])
 wherein the control system is configured to specify an output action pattern based at least in part on the one or more states of the subject (The pressure transducer data can be used to determine user biometric data such as heart rate and respiration rate which biometric data can be used to determine sleep states which sleep states include when user falls asleep, awake, light sleep, deep sleep , snoring and apnea present see [0046;0050-0051; 0191; 0198]), and wherein the output action pattern comprises movement of the platform with a sound directed toward the platform  and modification of lighting.  (When user is a asleep, the bed can change position [0099], sound can be adjusted [0074; 0097], lights in the bedroom  adjusted [0075], and the temperature of the bed can be adjust [0085] Demirli indicates other states such as awake for the day, present in the bed, snoring, and other sleep states can trigger bed movement, sound, light and temperature responses) .  
(Demirli does teach using temperature sensors receiving temperature readings from the bad but is not clear if those reading correspond to body temperature see [0054]) and determining one or more states of the subject using a determined brain biofeedback status of the subject, and a body temperature status of the subject, and the output action pattern comprises movement of the platform on multiple axes combination
Jung does teach a sleeping system with an electroencephalography (EEG) sensor and a body temperature sensor ([0074] teaches sensor 210 can include  EEG/brainwave measurements and body temperature.  These sensors can be mounted as part of bad pad/pillow.  The examiner notes like Demirli, Jung [0074] also teaches using heart rate and respiration in addition to EEG/brainwaves and body temperature.) and determining one or more states of the subject using a determined brain biofeedback status of the subject, and a body temperature status of the subject ([0075] states that information form the sensor can be sent to analysis device 230.  [0079; 0081] teaches that the analysis device can uses the brainwave information and body temperature in addition to pulse/heart rate and respiration information to determine a sleep state)
In view of the teachings of Jung, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a body temperature sensor and EEG sensor and the corresponding data in the sleep state determination as is disclosed by Jung to the sleep system taught by Demirli in order to provide additional information useful to determine sleep state since both body temperature and EEG/brainwave data proves useful information that correspond to particular sleep states (Jung [0061; 0063])
Liu does teach a sleep platform that includes an output devices comprise actuators to cause movements of the platform on multiple axes combination (Liu [0047; 0053; 0060; 0065] teaches beds with multiple actuators than can produce motions in six degrees of freedom for the platform and further can change the overall contour/shape of the bed.)  
In view of the teachings of Liu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a sleep platform with six degree of freedom and movement along multiple axes as is disclosed by Liu to the sleep system taught by Demirli in order 
Regarding claim 5, Demirli as modified teaches the sleep system of claim 1, wherein the heart rate sensor comprises a vibration sensor (Demirli [0059] teaches the bed can detect fluctuation in air pressure, the equivalent of the claimed vibrations, and these fluctuations can be used to determine heart rate see also [0046-0048] ).
Regarding claim 7, Demirli as modified teaches the sleep system of claim 1, wherein the combinational analysis of the collected input data further includes determination of  movement of the subject over time, acceleration of the subject, gross movement of the subject and/or proximate environment, subject body orientation, changes in body orientation overtime, sound frequency and/or amplitude with respect to the environment surrounding the subject, ambient light intensity/amplitude and/or wavelength/frequency, heart rhythm, breathing rhythm, respiration quality, temperature of platform, blood pressure, weight of subject, or combination thereof.  ([0047; 0051; 0104; 00163-0164; 0167; 0210; 0218]) .  
Regarding claim 11, Demirli as modified teaches the sleep system of claim 14 (Regarding the dependency see the above rejection under 35 USC 112(d)) , wherein the output action pattern comprises movement of the platform in six degrees of freedom to produce proprioceptor and/or vestibular system response in the subject ([0060] indicates that the sleep platform may rotate around  and/or translate along x, y, and/or z axis in combination which would be indicate movement along multiple axes is possible for the bed. Regarding producing of proprioceptor and/or vestibular system response in a subject, this is an result/outcome/intended uses of the platform and the movement on multiple axes.  Therefore, since platform taught by Liu produces the motion on multiple axes as claimed, the platform would also produces the produce proprioceptor/vestibular system in a subject.  However, Liu [0003] indicates that these motions “generate specific physiological stimulation” which “produces a sensation” in the person on bed indicating that the motion triggers the proprioceptive/vestibular systems which are stimulated by and used to sense motion experienced by an individual.  The examiner would further note that sleep platform taught by Liu is programmable and able to receive control instructions from other sources to change its movement see Liu [0065-0067] and therefore would be operable to be controlled by the system taught by Demirli which can trigger movements due to sleep states.)
In view of the teachings of Liu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a sleep platform with six degree of freedom and movement along multiple axes as is disclosed by Liu to the sleep system taught by Demirli in order provide movements to the individual in the bed that promote better sleep and relaxation (Liu [0003; 0004]) and also motions that will be useful to remedy certain health problems including apnea, insomnia, and/or snoring (Liu [0005]).

Claims 8 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Demirli as modified by Jung and Lui as applied to claim 1 above (see also the above rejection under 35 USC 112(d) of this claim), and further in view of Van Vugt (US 2013/0338446)
Regarding claim 8, Demirli as modified teaches the sleep system of claim 6, wherein the input sensors further comprise a light sensor (908 see also [0143; 0149; 0164; 0167]) but Demirli does not explicitly teach wherein the input data analyzed by the control system further comprises an light status including ambient light intensity and wavelength (Demirli [0167] does teach detecting an amount of light which unclear whether that is the equivalent of intensity).
Van Vugt does teach a sleep system where input data analyzed by the control system further comprises an light status including ambient light intensity and wavelength (Van Vugt teaches a color spectrum light intensity sensor see [0052] which is sensor that that would detect intensity at different wavelengths of the color spectrum. This data can be used to analyze effects of ambient on sleep see [0089])
  In view of the teachings of Van Vugt, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the light spectrum intensity sensor as is disclosed by Van Vugt to the light sensor taught by the combination of Demirli, Jung and Lui in order to provide additional information related the ambient which would aid in better determining the effects of different types of light on sleep quality (Van Vugt [0082; 0084])
Regarding claim 26, Demirli as modified teaches the sleep system of claim 8, wherein the control system is configured to generate or modify the output action pattern based on analysis of biological parameters collected by the one or more sensors during and/or following execution of one or more previous output action patterns ([0097] teaches adjusting sound based on user being asleep which would be a modification.  Demirli [0099] teaches upon detection that the use is asleep modifying the position of the bed which would be generating/modifying an output action from one bed position to another.  [0046] indicates that the sleep states including being asleep are determined using biological parameters such as respiration see also [0050]).  
Regarding claim 27, Demirli as modified teaches the sleep system of claim 26, wherein the biological parameters include underlying data values corresponding to one or more of relaxation, sleep, breathing fluency, heart rate, or snoring reduction.  (As noted in claim 26, the modification are triggered using biological parameters related to sleep.  Demirli [0210] teaches also adjusting the bed based on the detection of snoring).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Demirli as modified by Liu and Jung as applied to claim 11 above (see also the above rejection under 35 USC 112(d) discussing these claims), and further in view of Shinar (US 2016/0058429).
Regarding claim 12, Demirli as modified teaches the sleep system of claim 11, but Demirli does not explicitly teach that the sound directed to the subject comprises variable white noise (Demirli [0097] does teach the activation and control the volume, making the sound variable, of sound generating systems including noise cancellation devices but does not teach using white noise).  
Shinar teaches a sleep system (Fig 10) where user state detected by the sleep system causes the output of sound directed to the subject comprises variable white noise (Shinar [0621; 00624] teaches white noise generating speaker that can be activated to drown out ambient noise.  The white noise can be activated and volume varied based on the sleep state of the user and the level of ambient noise in the environment see also [0620-0626]).
In view of the teachings of Shinar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the variable white noise sound as is 
Regarding claim 13, Demirli as modified teaches the sleep system of claim 12, wherein the movement comprises sliding the platform back-and- forth or pivoting the platform on an axis (Demirli teaches adjusting the bed can be triggered based on sleep state see [0099]. In addition, the six degree of freedoms taught by Liu in the rejection of claim 1 would include translation in the x, y, and z direction which is the equivalent of sliding back and forth and the rotation around the x, y, and z axis is the equivalent of pivoting).  
Regarding claim 14, Demirli as modified teaches the sleep system of claim 13, wherein the input sensors further comprise a temperature sensor configured to collect temperature data with respect to the temperature of the platform or surrounding environment (Demirli [0066] teaches that thermostat readings can be collected by the system to determine the current temperature of the room/environment.  Demirli [0054; 0130] teaches that temperature of the mattress/pad can be measured), and wherein the output action pattern 4 61766418;1further includes modification of the temperature of the platform or surrounding environment (Demirli [0054; 0055] teaches adjusting the temperature of the bed).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Demirli as modified by Jung and Liu as applied to claim 1 above, and further in view of Lee (US 2005/0065560)
Regarding claim 15, Demirli teaches the sleep system of claim 1, wherein the state of the subject includes a snoring state, and wherein the output action pattern specifies inclining a superior end of the sleep platform relative to an inferior end of the platform. (Demirli [0210] states when snoring is detected, a state, the head portion of the bed is elevated.) 
	Demirli does not explicitly teach wherein the control system is configured to determine the snoring state using the sound status, breathing rate status, heart rate status, and brain biofeedback status (Demirli [0191] does teach determining snoring using sound/acoustic data and breathing parameters but does not explicitly teach using heart rate and brain biofeedback status),
([0048] teaches sound related snoring sensor.  Fig 3A and [0057] teaches determining snoring state using a combination of sleep state and the snore detection.  As noted in rejection of  claim 1, the combination of Demirli and Jung teaches using the breathing rate status, heart rate status, and brain biofeedback status to determine the sleep state.  Therefore in view of the teachings of Lee, it would have been obvious to one of ordinary skill in the art to use the sleep state detected using the breathing, heart rate and brain status as disclosed by the combination of Demirli and Jung in combination with the acoustic snore sensing is disclosed by Demirli to determine a snoring state in order provide additional confirmation that snoring is occurring see Lee [0070])

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Demirli as modified by Jung and Liu as applied to claim 1 above, and further in view of Shinar in view of Flemister (US 2017/0318978).
Regarding claim 16, Demirli teaches the sleep system of claim 1, wherein the state of the subject includes an apnea event (Demirli [0047; 0198] teaches detecting an apnea state of the user).
 Demirli does not explicitly teach the output action pattern specifies irregular movements of the sleep platform in response to the apnea event (As noted in the rejection of claim 1, Demirli does teach a variety of output actions that can be triggered due to a detected sleep state of the user including bed movement, sound, temperature and light adjustment and as noted in the limitation above Demirli does teach detecting apnea states.  However, it not clear that Demirli explicitly teaches that the apnea state is one of the sleep states that triggers the output actions as this limitation indicates).  
Shinar teaches a sleep system (Fig 10) that detects an apnea event and triggers an output action pattern specifies movements of the sleep platform (Shinar [0665; 0703-0704; 0709] teaches nudging the user to change position by changing platform position when apnea is detected.)
In view of the teachings of Shinar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include triggering a movement when apnea is detected as is disclosed by Shinar to the bed system taught by Demirli in order to move the user in a (Shinar [0703; 0709]).
	Flemister teaches a bed that produces irregular motion (Flemister [0044] teaches a bed that can respond to with different motions/positions based on apnea.  [0050; 0058; 0087] teaches the motion can be random in nature which would be the equivalent of the irregular.)
In view of the teachings of Flemister, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include irregular multidirectional movement on sleep platform as is disclosed by Flemister to the sleep system taught by Demirli in order to optimize the motion for treating conditions such as apnea (Flemister [0044;0060; 0068]).  

Claims 18, 21, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Demirli in view of Jung.
 Regarding claim 18, Demirli teaches a method of controlling a bed device having a movable platform for supporting a subject, the method comprising: 
collecting input data from one or more input sensors positioned to measure parameters with respect to the subject, wherein the input sensors comprise, a breath sensor to measure respiration, a heart rate sensor (The pressure sensor 902 is used to detect respiration and heart rate see [00148]); 
61766418;1analyzing the collected input data (Pump mother board 402/pump daughterboard 404. Pump motherboard runs behavioral analysis module which collects sensor data, analyzes it and then determine sleep states and corresponding output actions [0166] [0148-149] teaches using the breathing rate and heart rate to determine sleep state); 
determining statuses of the subject wherein the statuses include a breathing rate and/or breathing depth status of the subject, a heart rate status of the subject, converting the determined statuses to a state of the subject (The pressure transducer data can be used to determine user biometric data such as heart rate and respiration rate which biometric data can be used to determine sleep states which sleep states include when user falls asleep, awake, light sleep, deep sleep , snoring and apnea present see [0046;0050-0051; 0191; 0198]),
 wherein the output action pattern comprises movement of the platform in combination with a sound directed toward the subject[[,]] and modification of lighting (When user is a asleep, the bed can change position [0099], sound can be adjusted [0074; 0097],  lights in the bedroom  adjusted [0075], and the temperature of the bed can be adjust [0085] Demirli indicates other states such as awake for the day, present in the bed, snoring, and other sleep states can trigger bed movement, sound, light and temperature responses); and 
executing the output action pattern utilizing one or more output devices comprising an actuator configured to cause movement of the platform (foundation actuators 1706 and [0099]), a speaker directed toward the platform ([0097]), and a light modification device (light controller 1008 and [0075]) 
	Demirli does not explicitly teach an electroencephalography (EEG) sensor and a body temperature sensor (Demirli does teach using temperature sensors receiving temperature readings from the bad but is not clear if those reading correspond to body temperature see [0054]) and determining one or more states of the subject using a determined brain biofeedback status of the subject, and a body temperature status of the subject
Jung does teach a sleeping system with an electroencephalography (EEG) sensor and a body temperature sensor ([0074] teaches sensor 210 can include EEG/brainwave measurements and body temperature.  These sensors can be mounted as part of bad pad/pillow.  The examiner notes like Demirli, Jung [0074] also teaches using heart rate and respiration in addition to EEG/brainwaves and body temperature.) and determining one or more states of the subject using a determined brain biofeedback status of the subject, and a body temperature status of the subject ([0075] states that information form the sensor can be sent to analysis device 230.  [0079; 0081] teaches that the analysis device can uses the brainwave information and body temperature in addition to pulse/heart rate and respiration information to determine a sleep state)
In view of the teachings of Jung, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a body temperature sensor and EEG sensor and the corresponding data in the sleep state determination as is disclosed by Jung to the sleep system taught by Demirli in order to provide additional information useful to determine sleep state since 
Regarding claim 21, Demirli as modified teaches the method of claim 18, wherein the statuses of the subject further include heart rhythm (heart arrhythmia – Demirli [0047]), breathing rate (respiration rate – Demirli [0046]), breathing depth, breathing 6 61766418;1rhythm (respiration rhythm - Demirli [0047]), respiration quality, blood pressure (Demirli [0051]), weight of subject (Demirli [0047; 0051; 0148]), or combination thereof.  
Regarding claim 28, Demirli as modified teaches the method of 18, wherein the input sensors further include a temperature sensor configured to collect temperature data with respect to the temperature of the platform or surrounding environment (Demirli [0066;0054; 0130]), and wherein the output action pattern further includes modification of the temperature of the platform or surrounding environment (Demirli [0054; 0055]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293. The examiner can normally be reached Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792